COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
HECTOR GARDEA,                                            )
                                                                              )              
No.  08-03-00285-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
243rd District Court
THE STATE OF TEXAS,                                     )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )               
(TC# 20030D00539)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Hector Gardea
attempts to appeal from a judgment adjudicating him guilty of driving while
intoxicated under Article 49.09 of the Texas Penal Code.  Finding that Appellant has not complied with
Rule 25.2 of the Texas Rules of Appellate Procedure, we dismiss the appeal.
Rule 25.2 governs
the defendant=s right
to appeal in a criminal case.  This rule
provides in part:
A defendant in a criminal case has the
right of appeal under Code of Criminal Procedure article 44.02 and these
rules.  The trial court shall enter a
certification of the defendant=s
right of appeal in every case in which it enters a judgment of guilt or other
appealable order.  In a plea bargain
case--that is, a case in which defendant=s
plea is guilty or nolo contendere and the punishment did not exceed the
punishment recommended by the prosecutor and agreed to by the defendant--a
defendant may appeal only:
 
(A)       those matters that were raised by written
motion filed and ruled on before trial, or




(B)       after getting the trial court=s permission to appeal.
 
Tex.R.App.P. 25.2(a)(2).  The rule also provides the following:
 
(d)        Certification of Defendant=s Rights of Appeal.  If the defendant is the appellant, the record
must include the trial court=s
certification of the defendant=s
right of appeal under Rule 25.2(a)(2). 
The certification should be part of the record when notice is filed, but
may be added by timely amendment or supplementation under this rule or Rule
34.5(c)(1) or Rule 37.1 or by order of the appellate court under Rule
34.5(c)(2).  The appeal must be dismissed
if a certification that shows the defendant has the right of appeal has not
been made part of the record under these rules.
 
Tex.R.App.P.
25.2(d).
 
Appellant filed a
timely notice of appeal but the notice did not include the trial court=s certification of the defendant=s right to appeal as required by Rules
25.2(a)(2) and 25.2(d).  This Court
notified Appellant=s counsel
on July 18, 2003, that a certification had not been filed and requested that
Appellant file an amended notice of appeal within thirty days or the appeal
would be dismissed pursuant to Rule 25.2(d). 
See Tex.R.App.P.
25.2(d).  As of this date, Appellant has
not filed an amended notice of appeal. 
Accordingly, the appeal is dismissed.
 
 
 
August
28, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)